Exhibit 10.2

AMENDMENT NO. 3 TO THE

KCS ENERGY, INC. 2005 EMPLOYEE AND DIRECTORS STOCK PLAN

 

A. The second sentence in Section 5.1 of the KCS Energy, Inc. 2005 Employee and
Directors Stock Plan (the “Plan”), which Plan was assumed by Petrohawk Energy
Corporation in connection with the merger of KCS Energy, Inc., with and into
Petrohawk Energy Corporation, is hereby deleted in its entirety and replaced
with the following:

“At the time an award of Restricted Stock is made, the Administrator shall
establish a vesting period (the “Restricted Period”) applicable to such award,
which may, but need not be, based on periodic installments that may, but need
not be, equal.”

 

B. Section 4.1.4 of the Plan is hereby deleted in its entirety and replaced with
the following:

“Payment with respect to the exercise of a Stock Appreciation Right shall be
made in shares of Common Stock, valued at their Fair Market Value on the date of
exercise; provided, however, that no fractional shares of Common Stock shall be
issued upon exercise of a Stock Appreciation Right and any fractional share
interest shall be settled in cash.”

This Amendment No. 3 to the Plan is effective the 27th day of February, 2007.

 

Petrohawk Energy Corporation

By:

  /s/ Floyd C. Wilson

Name:

  Floyd C. Wilson

Title:

  President and Chief Executive Officer